OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. The cross claims against defendant and fourth-party plaintiff Meyerbank Electric Co., Inc., were properly dismissed for failure of the appellants to establish a prima facie case. Furthermore, it cannot be said, as a matter of law, that the verdict in favor of third-party defendant Eisenberg Sons Carpentry, Inc., was so inconsistent as to require a reversal in favor of such third-party defendant or a new trial. Finally, we note that whether appellants might have been entitled to indemnification on the strength of the indemnity clauses contained in the subcontract agreements alone is not an issue preserved for our review.
*792Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Fuchsberg and Meyer. Taking no part: Judge Wachtler.